Case 1:20-cv-03120-PAE Document 59 Filed 08/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LORRAINE LYONS
Plaintiff, Case No. 1:20-cv-03120-PAE

V.
NEW YORK LIFE INSURANCE COMPANY

Defendant.

 

 

ORDER OF DISMISSAL WITH PREJUDICE
THIS CAUSE is before the Court upon the Parties’ Joint Stipulation of Dismissal. Upon
review of the Joint Stipulation, and being otherwise fully advised, it is hereby ORDERED AND
ADJUDGED that the following causes of action are dismissed with prejudice:

(i) The entire First Cause of Action, Sex Discrimination and Retaliation in violation
of Title VIL;

(ii} So much of the Third Cause of Action as alleges sex discrimination and retaliation
on account of sex in violation of the Washington State Law Against Discrimination
chapter 49.60 RCW.

(iii) The entire Fourth Cause Of Action, Equal Pay Act violation; and

(v) Violation eof RCW 49.58.020 of Washington Equal Pay and Opportunities Act in the
Fifth Cause Of Action.

3. Each party shail bear their own costs and attorneys’ fees.
Case 1:20-cv-03120-PAE Document 59 Filed 08/16/21 Page 2 of 2

DONE AND ORDERED in Chambers, in New York, New York this 16th day of August,

fk N. Engel

PAUL A. ENGELMAYER Ys”
UNITED STATES DISTRICT JUDGE

2021.

cc: All Counsel of Record

 

 
